Name: Council Regulation (EC) No 1880/94 of 27 July 1994 amending Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products
 Type: Regulation
 Subject Matter: agricultural structures and production;  prices;  processed agricultural produce;  agricultural policy;  distributive trades
 Date Published: nan

 No L 197/2130 . 7. 94 Official Journal of the European Communities COUNCIL REGULATION (EC) No 1880/94 of 27 July 1994 amending Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products 'Article 5 Each year at the same time as the target price for milk, and in accordance with the same procedure, an intervention price for butter and for skimmed-milk powder shall be fixed.' 2 . Article 8 is replaced by the following: 'Article 8 1 . Under conditions to be determined, aid shall be granted for the private storage of: ( a ) Grana Padano cheese at least nine months, old; ( b ) Parmigiano Reggiano cheese at least 15 months old: THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parliament ( 2 ), Whereas Article 8 of Regulation (EEC ) No 804/68 ( 3 ) provides for an intervention system for certain types of cheeses; whereas experience has shown that the buying in of such cheeses is not an appropriate means of stabilizing the market, given their limited preservation time and the absence of disposal opportunities; whereas, however, market stabilization may be achieved through private storage aid for such cheeses; Whereas account should be taken also of trends in the milk products market and of changes in the intervention systems in force for several years for butter and skimmed-milk powder; whereas the system of buying in in respect of Grana Padano and Parmigiano Reggiano cheeses should therefore be abolished; whereas general rules concerning the granting of private storage aid should , moreover, be incorporated in Article 8 of Regulation (EEC ) No 804/68 ; Whereas it is therefore necessary to amend Article 5 of Regulation (EEC) No 804/68 and to repeal Council Regulation (EEC) No 971 /68 of 15 July 1968 laying down general rules for intervention on the market in Grana Padano and Parmigiano Reggiano cheeses (4 ), ( c ) Provolone cheese at least three months old; if these cheeses reach certain standards . 2 . The amount of private storage aid shall be fixed taking account of storage costs and the likely trend of market prices . 3 . The intervention agency designated by the Member State in which the said cheeses are produced and qualify to bear the designation of origin shall implement the measures taken pursuant to paragraph 1 . The granting of private storage aid shall be subject to the conclusion of a storage contract with the intervention agency. The contract shall be drawn up under conditions to be determined. Where the market situation so requires, the Commission may decide, in accordance with the procedure laid down in Article 30, that the intervention agency will remarket some or all of the cheese stored . 4. Detailed rules for the application of this Article, and in particular the amount of aid and the provisions concerning the storage contract and inspection of storage operations , shall be adopted in accordance with the procedure laid down in Article 30 .' Article 2 Regulation (EEC) No 971/68 is hereby repealed. However, it shall continue to apply in respect of the marketing of quantities purchased prior to the entry into force of this Regulation. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC ) No 804/68 is hereby amended as follows : 1 . Article 5 is replaced by the following : ( 1 ) OJ No C 83 , 19 . 3 . 1994, p. 30. ( 2 ) OJ No C 128, 9 . 5 . 1994. ( 3 ) OJ No L 148 , 28 . 6 . 1968 , p . 13 . Regulation as last amended by Regulation (EC) No 230/94 (OJ No L 30, 3 . 2 . 1994, p . 1 ). (4 ) OJ No L 166, 17. 7. 1968 , p . 8 . Regulation as last amended by Regulation (EEC) No 473/75 (OJ No L 52 , 28 . 2 . 1975 , p . 23 ). No L 197/22 30 . 7. 94Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 July 1994 . For the Council The President Th. WAIGEL